Citation Nr: 1010094	
Decision Date: 03/17/10    Archive Date: 03/24/10	

DOCKET NO.  07-33 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel





INTRODUCTION

The Veteran served on active duty from February 1973 to 
August 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


REMAND

A review of the record in this case raises some question as 
to the exact nature and etiology of the Veteran's claimed 
psychiatric disorder, to include posttraumatic stress 
disorder.  In that regard, it is contended that, while on 
"hot status" as a member of a Pershing missile crew in the 
Republic of Germany, the Veteran engaged in any number of 
"blind launch countdowns," never knowing which of those 
countdowns were practice drills, and which might represent 
the actual start of a nuclear war.  According to the Veteran, 
this procedure was undertaken in order to ensure that the 
members of the missile crew could not make the personal 
decision to sabotage a launch in order to avoid war, or to 
save themselves from death as the result of a retaliatory 
nuclear strike.  Reportedly, it was the constant stress 
involved in these countdown procedures which led to the 
eventual development of a posttraumatic stress disorder, and 
precipitated the Veteran's transfer from his Pershing missile 
unit to a job in the motor pool as a wheeled vehicle 
repairman.

In that regard, a review of service personnel records 
indicates that the Veteran did, in fact, serve a member of a 
Pershing missile crew in the Republic of Germany.  Moreover, 
further review of such records would appear to indicate that, 
in July 1974, rather late in the Veteran's military career, 
he was transferred from that unit to a job as a wheeled 
vehicle repairman.

Significantly, service clinical records disclose that, in 
October 1973, the Veteran was seen for a complaint of 
insomnia, with "2 1/2 to 3 hours of tossing after going to 
bed."  In a subsequent service treatment record of April 
1974, it was noted that the Veteran had requested a 
psychiatric evaluation.  Once again, the Veteran complained 
of trouble with insomnia, a problem which, according to the 
Veteran, he had had all his life.

At the time of an inservice psychiatric evaluation in May 
1974, it was noted that the Veteran was being seen for a 
complaint of insomnia.  At that time, the Veteran indicated 
that he could not sleep at night, with the result that he was 
"draggy all day," and had trouble staying awake.  When 
further questioned, the Veteran reported that he had 
experienced trouble sleeping all of his life, but that his 
problem with insomnia had become worse since beginning 
advanced individual training.  Noted at the time of 
evaluation was that the Veteran had been in service for 
14 months, in the Federal Republic of Germany for 10 months, 
and that he had a separation date of February 1976.

On further evaluation, the Veteran described an "evolved 
family constellation consisting of his mother, three fathers, 
two brothers, and two sisters."  Reportedly, the Veteran was 
the second oldest of the siblings, and was "thrown out of the 
house" when he was 16 years old by his mother because his 
stepfather (who was only seven years older) and he did not 
get along.  According to the Veteran, his mother threatened 
that he would be shot on sight if he returned.  The Veteran 
gave a long history of domestic unrest associated with his 
family and school authorities, including an incident in which 
he reportedly led an organized walkout of approximately 100 
students in junior high school.  Also noted were numerous 
trips with friends to Mexico lasting approximately two to 
three weeks.  When questioned, the Veteran indicated that he 
had entered the service to obtain training as a heavy 
equipment operator.  Nonetheless, he had reportedly 
experienced no difficulty with his Pershing missile military 
occupational specialty until arriving in the Federal Republic 
of Germany, at which time he experienced "much 
dissatisfaction" with his unit.  Noted at the time of 
evaluation was that the Veteran exhibited a normal mental 
status.  In the opinion of the examiner, the Veteran appeared 
to be an intelligent young soldier undergoing "situational 
anxiety" and related insomnia due to stresses in his unit, 
and related stresses produced by an unstable home 
environment.  Under the circumstances, it was felt that the 
Veteran could be a worthwhile soldier if placed in a "saner 
environment."

Significantly, the earliest clinical indication of the 
potential presence of a posttraumatic stress disorder is 
revealed by mental health records from the State of 
Washington Department of Corrections dated in April 2003, at 
which time it was noted that the Veteran had experienced 
multiple traumas which was now surfacing as insomnia, 
instability, withdrawal, anger, "and other posttraumatic 
stress disorder signs and symptoms."  Moreover, in a 
subsequent mental health treatment record dated in April 
2005, it was noted that the Veteran had been taking 
medication for insomnia "secondary to a stress related 
disorder, probably posttraumatic stress disorder related to 
prior military service."  

The Board notes that, in correspondence of January 2007, the 
Veteran gave the names of thirteen individuals who were 
reportedly members of his Pershing missile unit, and who had 
knowledge of the protocol/procedures followed in that unit.  
Moreover, in subsequent correspondence of June 2007, the 
Veteran added the names of two other individuals to that 
list.

Finally, the Board observes that, notwithstanding the 
Veteran's furnishing an authorization and consent to release 
information, the RO has not obtained records of the Veteran's 
psychiatric treatment while incarcerated at the Ferguson Unit 
of the Texas Department of Criminal Justice, Correctional 
Institutions Division, in Huntsville, Texas.  Moreover, 
despite an attempt to obtain similar records from the Airway 
Heights Corrections Center in Airway Heights, Washington, 
such records have not been forthcoming.  Significantly, 
during the course of the Veteran's Substantive Appeal in 
December 2007, he indicated that his service personnel record 
contained certain "command staff letters" reflecting his poor 
performance and transfer from the Pershing missile unit to 
the motor pool, which letters were not at this time a part of 
his claims folder.  Moreover, notwithstanding various 
arguments by the Veteran's accredited representative, he has 
yet to be afforded a VA psychiatric examination for 
compensation purposes.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Such an examination is necessary prior to a 
final adjudication of the Veteran's claim for service 
connection for an acquired psychiatric disorder, to include 
posttraumatic stress disorder.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the 
appropriate service department and/or 
record storage facility in an attempt to 
obtain the Veteran's full service 
personnel record, to include the 
aforementioned "command staff letters" 
and any other information relevant to the 
Veteran's alleged transfer from his 
position as a Pershing missile crewman to 
the motor pool.  All such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  Moreover, 
should such information prove 
unavailable, the RO/AMC should 
specifically so state.

2.  The RO/AMC should then contact the 
Veteran, with a request that he provide a 
full address for the following 
individuals who reportedly had knowledge 
of procedures followed in the Veteran's 
Pershing missile unit:  a Major [redacted], a 
Captain [redacted], Specialist Fourth Class 
[redacted], Specialist Fourth Class [redacted] 
[redacted], Specialist Fourth Class 
[redacted], Private First Class [redacted]
[redacted], Private First Class [redacted], 
Private First Class [redacted], Private 
First Class [redacted], Private First 
Class [redacted], E-2 [redacted],
Major [redacted], and Lieutenant 
Colonel [redacted].  To the extent the 
Veteran is able to provide a full address 
for any of the aforementioned, the RO/AMC 
should contact those individuals, with a 
request that they provide a description 
of the protocols and/or procedures 
followed in the Veteran's Pershing 
missile unit.  All such information, when 
obtained, should be made a part of the 
Veteran's claims folder.

3.  The RO/AMC should then contact the 
Texas Department of Criminal Justice, 
Correctional Institutions Division, 
located in Huntsville, Texas  77342, with 
a request that they provide records of 
any and all psychiatric treatment 
provided the Veteran at the Ferguson Unit 
during the period from 1975 to 1976.

In addition, the RO/AMC should contact 
the Department of Corrections 
Headquarters for the State of Washington, 
located at Post Office Box 41126, 410 
West 5th, Olympia, Washington  98504, 
with a similar request that they provide 
copies of any and all records of 
psychiatric treatment of the Veteran 
during the period from January to 
December 2005 at the Airway Heights 
Corrections Center located at Post Office 
Box 1899, Airway Heights, Washington  
99001.  Once again, all such information, 
when obtained, should be made a part of 
the Veteran's claims folder.  Moreover, 
the Veteran should be requested to sign 
the necessary authorization for release 
of the aforementioned private medical 
records to VA.  Should the aforementioned 
information prove unavailable, the RO/AMC 
should specifically so state.  

4.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to April 2005, the date of the 
most recent evidence of record, should 
then be obtained and incorporated in the 
Veteran's claims folder.  The Veteran 
should again be requested to sign the 
necessary authorization for release of 
any private medical records to VA.  All 
attempts to procure records should be 
documented in the file.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the file.  In addition, 
the Veteran and his representative should 
be informed of any such problem.  

5.  To the extent possible (given the 
fact that the Veteran is currently 
incarcerated), the Veteran should then be 
afforded a VA psychiatric examination in 
order to more accurately determine the 
exact nature and etiology of his claimed 
psychiatric disorder, including 
posttraumatic stress disorder.  All 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed. 

Following completion of the psychiatric 
examination, the examiner should 
specifically comment as to whether the 
Veteran currently suffers from a chronic 
acquired psychiatric disorder, including 
posttraumatic stress disorder, and, if 
so, whether that psychiatric disorder as 
likely as not had its origin during the 
Veteran's period of active military 
service or is more properly attributable 
to various events which may have occurred 
during his childhood and early adult 
life.  All such opinions must be 
supported by a full rationale, and 
included in the Veteran's claims folder.

Moreover, the claims folder and a 
separate copy of this REMAND must be made 
available to and reviewed by the examiner 
prior to completion of the examination.  
In addition, a notation to the effect 
that this record review has taken place 
must be included in the examination 
report.

6.  The RO/AMC should then readjudicate 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include a posttraumatic 
stress disorder.  Should the benefit 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of a Statement of the Case (SOC) in 
August 2007.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).



	                  
_________________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



